                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MAINE


 MAN AGAINST XTINCTION,                             )
                                                    )
                    Plaintiff                       )
                                                    )
v.                                                  )
                                                    )
COMMISSIONER OF MAINE                               )
DEPARTMENT OF MARINE RESOURCES,                     )
et al.,                                             ) Civil Action: 1:19-cv-00406-LEW
                                                    )
                      Defendants, and               )
                                                    )
 MAINE LOBSTERMEN’S ASSOCIATION,                    )
 2 Storer St, Suite 203                             )
 Kennebunk, ME 04043                                )
                                                    )
                    Proposed Intervenor-            )
                    Defendant.                      )


         MAINE LOBSTERMEN’S ASSOCIATION CORPORATE DISCLOSURE
                              STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a) and Local Rule 7.1, Proposed

Intervenor-Defendant Maine Lobstermen’s Association makes the following disclosures:

       1. The Maine Lobstermen’s Association is a trade association representing 1,200

          members and advocating for a sustainable lobster resource.

       2. The Maine Lobstermen’s Association was founded in 1954 and is currently the oldest

          and largest fishing industry association on the east coast.

       3. No persons, associations of persons, firms, partnerships, limited liability companies,

          joint ventures, corporations (including parent or affiliated corporations), or any
          similar entities own 10% or more of Maine Lobstermen’s Association stock.




Dated: June 17, 2020                      Respectfully submitted,


                                          /s/ Kip J. Adams__________
                                          Kip J. Adams (Maine Bar No. 004546)
                                          Lewis Brisbois Bisgaard & Smith
                                          One International Place
                                          Suite 350
                                          Boston, MA 02110
                                          Tel: (857) 313-3919
                                          Kip.Adams@lewisbrisbois.com


                                          /s/ Mary Anne Mason__________
                                          Mary Anne Mason (D.C. Bar #375825)*
                                          3203 Davenport Street NW
                                          Washington, D.C. 20003
                                          Tel: (202) 262-2424
                                          Pluot12@me.com
                                          Counsel for Maine Lobstermen’s
                                          Association
                                          *Pro hac vice admission pending




                                             2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of June, 2020, I electronically filed the foregoing

Corporate Disclosure Statement with the Clerk of the District Court using the CM/ECF system,

which will send notification of such filing to counsel of record in this proceeding.

       I further certify that I caused a copy of the foregoing to be served by First Class United

States Mail to the following:

                                    MAN AGAINST EXTINCTION
                                      Richard Maximus Strahan
                                     University of New Hampshire
                                            83 Main Street
                                      6080 Granite Street Station
                                    Durham, New Hampshire 03824




Dated: June 17, 2020                                  Respectfully submitted,


                                                      /s/ Kip J. Adams
                                                      Kip J. Adams




                                                3
